Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           Applicant’s election without traverse of Species B (Figs.7-24) in the reply filed on 2/28/2022 is acknowledged.

Drawings Objection 
The drawings are objected to because:
(1) In Fig.11, reference numeral “124” designating fasteners should read --126--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [084], line 4, “be formed” should read --can be formed--.  
(2) In paragraph [090], line 2 does not agree with claim 3.  It is suggested “an actuation member (e.g., a switch 132), an engaging plate 134” be changed to --an actuation member (e.g., an engaging plate 134), a switch 132--. 
(3) In paragraph [091], line 5, “second post opening 138a” should read --second post opening 138b--.
(4) In paragraph [0133], line 9, after “2017/0334077”, --(now U.S. Patent No. 10,654,180)-- should be added.
(5) In paragraph [0133], line 10, after “16/380,641”, --(now U.S. Patent No. 10,882,197)-- should be added.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


          (1) In claim 8, “a first recess” is vague.  Is it in addition to “one or more recesses” cited in claim 7?  It is suggested “the first plate comprises a first recess”, cited at line 1 of claim 8, be changed to --the one or more recesses comprises a first recess--. 
          (2) In claim 9, “a second recess” is vague since there is no first recess cited, “a second recess” causes confusing.  Further, is “a second recess” in addition to “one or more recesses” cited in claim 7?  It is suggested “the first plate comprises a second recess”, cited at line 1 of claim 9, be changed to --the one or more recess comprises a recess--.

Claim Interpretation – 35 U.S.C. 112(f)
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
2.       Claim limitations “an actuation mechanism” (cited in claims 1 and 10), and “a switch” (cited in claims 1 and 19) have been interpreted under 35 U.S.C. 112(f) because they use generic placeholders “an actuation mechanism” and “a switch” coupled with functional language “prevents relative movement … and allows relative movement” (in claims 1 and 10), “retains the actuation mechanism … and moves the actuation mechanism” (in claim 1), and “move the engaging member” (cited in claim 19), respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  The terms “an actuation mechanism” and “a switch” are generic placeholders and are not recognized as the names of a structure but are merely substitutes for the term "means".
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1, 10 and 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim Rejection – Nonstatutory Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
2.       Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,226,871.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with claim 1 of this instant application having a broader scope (i.e. without requiring a first engaging post and a second engaging post).
3.       Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,759,067.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with claim 1 of this instant application having a broader scope (i.e. without requiring a first engaging post).

Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (U.S. Patent Application Publication No. 2019/0217488). 
          Regarding claim 1, Lo discloses a folding knife comprising:
          a blade (20);

          an actuation mechanism (40) coupled to the handle (10,11) and movable relative to the handle (10,11) between an engaged configuration (Fig.11) and a disengaged configuration (Fig.12), wherein in the engaged configuration (Fig.11), the actuation mechanism (40) prevents relative movement between the first side portion (10) of the handle (10,11) and the second side portion (11) of the handle (10,11) in a first direction (i.e. the direction for separating the side portions 10,11, see Fig.8 and paragraph [0036], lines 6-21), and wherein in the disengaged configuration (Fig.12), the actuation mechanism (40) allows relative movement between the first side portion (10) of the handle (10,11) and the second side portion (11) of the handle (10,11) in the first direction (see Fig.8 and paragraph [0036], lines 6-21); and 
           a switch (50) coupled to the handle (10,11) and the actuation mechanism (40), wherein the switch (50) is configured such that moving the switch (50) relative to the handle (10,11) along a first path retains the actuation mechanism (40) in the engaged configuration (Fig.11) and such that moving the switch (50) relative to the handle (10,11) along a second path (opposite the first path) moves the actuation mechanism (40) between the engaged configuration (Fig.11) and the disengaged configuration (Fig.12).  To any extent, Lo’s actuation mechanism (40) and switch (50) do not have the same structure as those of Applicant’s disclosed.  Lo’s actuation mechanism (40) and switch (50) are deemed to be functional equivalents to those of Applicant’s for performing the same function as required in claim 1. 
Regarding claim 2, Lo’s switch (50) is pivotably coupled to the actuation mechanism (40, see Figs.11-12).  

Indication of Allowable Subject Matter
1.        Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.       Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3.       Claims 10-20 are allowed.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724